[Cite as In re D.H., 2013-Ohio-5134.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 99880




                                        IN RE: D.H.
                                        A Minor Child




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 13101802

        BEFORE: Stewart, A.J., Blackmon, J., and McCormack, J.

        RELEASED AND JOURNALIZED:                 November 21, 2013
ATTORNEYS FOR APPELLANT

Timothy Young
State Public Defender

BY: Amanda J. Powell
Assistant State Public Defender
250 East Broad Street, Suite 1400
Columbus, OH 43215


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Daniel T. Van
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} The court found juvenile-appellant D.H. delinquent for committing an act that

committed by an adult would be a fifth-degree felony assault. It committed D.H. to the

Ohio Department of Youth Services for a minimum period of two years and a maximum

period not to exceed his attaining 21 years of age. In this appeal, D.H. argues that he

should have been sentenced to commitment with a minimum period of six months. We

have jurisdiction over this sentencing appeal under R.C. 2953.08(A)(4) because D.H.

argues that the length of his commitment is contrary to law.

       {¶2} When a child commits an act that would be a third-, fourth-, or fifth- degree

felony if committed by an adult, the juvenile court may commit the child to the legal

custody of the department of youth services for secure confinement “for an indefinite

term consisting of a minimum period of six months and a maximum period not to exceed

the child’s attainment of twenty-one years of age.”            R.C. 2152.16(A)(1)(e).   A

commitment for a minimum period of two years was not permitted for acts that if

committed by an adult would constitute a fifth-degree felony. The court’s disposition

was contrary to law. The state concedes the court’s error.

       {¶3} We therefore sustain the assignment of error and remand with instructions to

order a minimum period of commitment of six months.

       {¶4} This cause is reversed and remanded to the trial court for further proceedings

consistent with this opinion.
      It is ordered that appellant recover of appellee his costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas — Juvenile Division to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR